Citation Nr: 0519179	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-10 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right hand 
(dominant).

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left hand.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right foot.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 2002, that denied the veteran's claims of 
entitlement to increased ratings for the degenerative joint 
disease of his four extremities.  The denial was duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.  

The Board remanded the issues that are the subject of this 
decision in March 2004.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected degenerative joint 
disease of the right hand is not productive of limitation of 
motion.

3.  The veteran's service-connected degenerative joint 
disease of the left hand is not productive of limitation of 
motion.

4.  The veteran's service-connected degenerative joint 
disease of the right foot is not productive of limitation of 
motion.

5.  The veteran's service-connected degenerative joint 
disease of the left foot is not productive of limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the veteran's right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC)  5003, 5215 to 5230 (2004); 38 C.F.R. 
§ 4.71a DC 5215 to 5227 (2002).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the veteran's left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5215 to 5230 (2004); 38 C.F.R. § 4.71a DCs 5215 to 5227 
(2002)

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the veteran's right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5271 (2004).
 
4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the veteran's left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5271 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a December 2001 letter and 
in the August 2002 Statement of the Case (SOC) as well as the 
January 2005 Supplemental SOC, the RO has notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The Board notes that the December 2001 VCAA notice was 
provided to the veteran before the initial adjudication of 
his claim in April 2002 in accord with the U.S. Court of 
Appeals for Veterans Claims (Court) view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 18 Vet. App. at 420-421.  

The Board finds that complete compliance of VCAA notice to 
the appellant was given before the RO transferred the appeal 
to the Board for appellate consideration.  The content of the 
notice fully complied with the requirements of 38 U. S.C. 
§5103(a) and 38 C.F.R. §3.159(b).  The appellant has been 
provided with every opportunity to submit all evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9Vet. App. 553 (1996).  
Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the January 2005 Supplemental Statement of the 
Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  As noted above, consistent with this duty, the Board 
remanded the matter in March 2004 to obtain additional 
records as well as VA examination reports.  The RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran is seeking increased ratings for degenerative 
joint disease of both hands and feet.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. 4.40 (2004).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. 4.45 (2004).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. 38 C.F.R. 4.27 (2004).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
4.45(f) (2004).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain, on both active and passive motion, in weight 
bearing and non-weight bearing and, if possible, with the 
range of the opposite undamaged joint. 38 C.F.R. 4.59 (2004).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a. 
38 C.F.R. 4.71a, Diagnostic Code (DC) 5003 (2004).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion. Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  Consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During the course of the veteran's appeal, the DCs used to 
evaluate disability of the fingers were changed, adding DCs 
5227, 5228, and 5229 for limitation of motion of the thumb, 
index or long finger, and ring or little finger, 
respectively.  If there is limitation of motion of two or 
more digits, each is evaluated separately and the evaluations 
are combined.  38 C.F.R. § 4.71a Note (5) (2004)

Prior to August 26, 2002, DC 5227 provided a single 
noncompensable evaluation for ankylosis for any finger other 
than the thumb, index finger, or middle finger.  38 C.F.R. 
§ 4.71a, DC 5227 (2002).

Prior to August 26, 2002, DC 5226 provided an evaluation of 
10 percent for favorable and unfavorable ankylosis of the 
middle finger of both the major and minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, DC 5226 provides an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  67 Fed. Reg. 48,784-787 (July 
26, 2002) (codified at 38 C.F.R. § 4.71a, DC 5226).

For the long finger (digit III), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  67 Fed. Reg. at 48,785-786.

As noted above, the new rating criteria also provide 
evaluations for limitation of motion of fingers.  For the 
long finger, a 10 percent evaluation is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.   A noncompensable 
evaluation is provided where there is limitation of motion, 
with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5229, as 
added by 67 Fed. Reg. 48,784-787 (July 26, 2002).  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48,784-787 (July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Multiple Fingers:  Favorable Ankylosis, Note 3 
(2002).

In a precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran. If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, and 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. In the event that it is determined that the prior 
version is more favorable, then the Board should apply the 
former provision to periods both before and after the 
effective date of the regulatory change. See VAOPGCPREC 3-
2000 (April 10, 1999).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to each 
respective effective date, the Board may apply only the 
previous version of the rating criteria.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

With regard to the veteran's feet, the normal range of ankle 
motion is from zero to 20 degrees of dorsiflexion and from 
zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5271 provides for assignment of a 20 percent 
rating when there is marked limited motion of the ankle.  
Diagnostic Code 5270 provides for assignment of a 20 percent 
rating when there is ankylosis of the ankle in plantar 
flexion of less than 30 degrees; a 30 percent rating when 
there is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between zero 
degrees and 10 degrees; and, a 40 percent rating when there 
is ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  See 
38 C.F.R. § 4.71a DCs 5270 and 5271 (2004)

Factual Background

Outpatient treatment records of the veteran show treatment 
for mild degenerative arthritis and mild polyneuropathy of an 
axonal type.

The veteran was examined by VA in February 2002.  He reported 
a history of developing numbness of his left fifth toe, 
subsequently involving all of his toes and his left heel.  He 
had since developed similar symptoms of his right foot.  His 
feet were numb, stiff, and sensitive to touch.  They had 
gradually gotten worse over time, with the left foot 
bothering him more than the right.  He walked 2 miles 3 times 
a week.  More recently, he had developed numbness of the left 
great toe.  He also reported a history of gout in the distant 
past; with no apparent recurrence of this recently and he was 
on no medications for that.  He took Celebrex for arthritic 
symptoms, as well as Vitamin B12 shots.  He reported having 
an EMG about a year earlier that showed neuropathy involving 
both legs and feet.  X-ray examination of the feet was 
reported to show mild degenerative changes.  No direct 
intervention had been suggested.

The veteran also reported difficulty with symptoms with his 
hands of soreness, hurting, and diminished sensitivity.  He 
worked as a dentist and was more aware of this during his 
work.  His right hand bothered him more than the left.  He 
was right handed.  He had had no direct treatment for this.

On physical examination of the right hand, he had a normal 
range of motion and normal grip.  The flexion and extension 
of the fingers were normal.  He had some periarticular 
thickening of the MP joint of the first finger.  In the right 
hand, he had proximal IP joint thickening of the second, 
third, fourth and fifth fingers and a lesser degree of change 
of the distal interphalangeal (DIP) joint of the second, 
third, fourth and fifth fingers.  There was tenderness about 
the base of the right thumb. The left hand also showed a 
normal range of motion. He had proximal IP joint degenerative 
changes of moderate degree of his second, third, fourth and 
fifth fingers.  In the DIP joint, he had minimal changes of 
the same joints of lesser degree.  X-ray examination of the 
hands showed degenerative joint disease bilaterally of the 
first MP joints.

The examiner diagnosed mild degenerative arthritis of hands, 
slight progression, with no significant disability at this 
time.

Physical examination of the left foot showed dorsiflexion to 
40 degrees, plantar flexion to 40 degrees, lateral rotation 
to 30 degrees, and medial rotation to 40 degrees.  There was 
no swelling, tenderness, or heat of the left foot.  The right 
foot showed plantar flexion to 40 degrees, dorsiflexion to 40 
degrees, medial rotation to 30 degrees, and lateral rotation 
40 degrees.  There was no tenderness, heat or swelling of the 
foot.  Pulses in both feet were normal.

The examiner diagnosed left foot pain, chronic, secondary to 
peripheral neuropathy, minimal disability, slight 
progression; and right foot pain with associated peripheral 
neuropathy with essentially normal exam.

The veteran was next examined by VA, in accordance with the 
Board's Remand, in April 2004.  The veteran reported 
difficulty with his hands dating to 1994.  On X-ray 
examination he was found to have diffuse degenerative 
arthritic changes.  His hands were stiff.  He had particular 
discomfort with his thumbs.  With cold, damp weather he had 
diminished grip of his right hand and some weakness of his 
right hand, as he practiced as a dentist.  He occasionally 
dropped his dental tools when working.  He had no difficulty 
with writing.  The difficulty with his hands had gradually 
gotten worse, particularly over the previous two years. His 
right hand bothered him more than the left because that was 
his dominant hand.  He had only occasional difficulty with 
his wrists.

He had had difficulty with numbness of his little toes, 
beginning in 1954.  This had since progressed so that he had 
numbness of the entirety of both feet.  He had an EMG 
determination in the year 2000 showing neuropathy of both 
lower legs and feet.  He reported numbness and tingling of 
his feet all the time.  They felt cold.

Physical examination showed right ankle dorsiflexion to 30 
degrees, plantar flexion to 40 degrees, inversion to 30 
degrees, and eversion to 20 degrees. There was no tenderness 
about the either ankle.  The pulses of both feet were normal.  
There was diminished sensation to pinprick and vibratory 
stimulation of the entirety of both legs, but most pronounced 
in the feet.  There were no calluses and no ulcerations on 
the ventral surface of the feet.  His hands showed slight 
decrease in the grip of the right hand, 10% less than that of 
the left.  The sensations of the arms to pinprick and 
vibratory stimulation were normal.  Reflexes at the elbow 
were 2/4 and at the wrist 1/4 bilaterally.  There were 
moderate degenerative changes of the distal, middle, and 
proximal IP joints of both hands, but most pronounced with 
the thumb.  There was slight tenderness to palpation of these 
joints.  The range of motion of the right wrist and the range 
of motion of the fingers were normal.  He could make a fist.  
The opponens function of the thumb and fingers was normal.  
There was no atrophy of the muscles of the hand.

The examiner diagnosed degenerative joint disease of the 
hands, right perhaps more so than the left, moderate 
symptoms, minimal disability; and peripheral neuropathy of 
the feet secondary to diabetes mellitus, moderate symptoms 
with progression.

The examiner noted that there were no physical expressions of 
degenerative changes with the feet.  Ranges of motion of the 
ankles were normal.  Insofar as the veteran's joints, he had 
mild discomfort with the joints of his hands.  He did not use 
any assistive device.  The examiner opined that the effect on 
the veteran's occupation as a dentist was that of pain and 
stiffness of his hands causing him to occasionally drop 
objects.  The effects on his daily activities were discomfort 
with his hands and slight decrease in the grip on the right.  
He found that the joints were not painful on motion and there 
was no additional limitation with repetitive use.  The 
examiner noted that the veteran actually did not have flare-
ups.  

With regard to his feet, the veteran complained of just a 
loss of sensation, numbness, and tingling of his feet, with 
occasional pain in his feet for no apparent reason.  He used 
no corrective devices nor did he have any specific treatment 
for his feet.  The effect on his usual occupation as a 
dentist was that he has difficulty with feeling with his foot 
for the rheostat that he used in his occupation as a dentist. 
There was no evidence of painful motion, or edema, weakness, 
instability, or tenderness.  He had no limitations on 
standing or walking and no evidence of abnormal weight 
bearing.  

X-ray examination of both feet showed that the bones, joints, 
and soft tissues were normal in appearance. 

The examiner concluded that the appropriate diagnoses were 
degenerative arthritis of the hands; peripheral neuropathy of 
the feet, secondary to diabetes mellitus Type II, 
uncontrolled.

At the present time the veteran is evaluated with a combined 
90 percent disability rating.  He is service-connected for 
degenerative disc disease, lumbar spine, with hip pain, rated 
60 percent disabling; obstructive sleep apnea, rated 50 
percent disabling; degenerative joint disease, right hand 
(dominant), rated 10 percent disabling; degenerative joint 
disease, left hand, rated 10 percent disabling; degenerative 
joint disease, right foot, rated 10 percent disabling; and 
degenerative joint disease, left foot, rated 10 percent 
disabling.  He is also service-connected for hypertension and 
gallstones with evidence of fatty changes in the liver, both 
rated noncompensably.

Analysis

The veteran's degenerative joint disease of the left and 
right hands is currently rated under DC 5215 for limitation 
of motion of the wrist.  Review of the medical evidence, 
including the most recent VA examination in April 2004 does 
not reveal any disability associated with the veteran's 
wrist, but rather arthritic changes of the joints of the 
fingers.

The veteran contends that his service-connected degenerative 
joint disease of the right and left hands and right and left 
feet are more disabling than currently evaluated and he 
should be entitled to a disability rating greater than 10 
percent.

As noted above, degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  When there is 
arthritis and at least some limitation of motion, but the 
limitation of motion would be rated noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; and a 20 percent rating is assigned 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

The Board notes that the veteran's hands and feet have never 
been found to demonstrate any limitation of motion.  The 
evidence clearly does not show ankylosis in either hand or 
either foot.  The findings at the VA examinations demonstrate 
a slight decrease in grip strength and slight tenderness to 
palpation over the joints.  The symptomatology complained of 
by the veteran in his feet has been attributed to peripheral 
neuropathy, secondary to diabetes mellitus, a condition not 
currently service-connected.  The recent VA examinations have 
shown no limitation of motion in any of the hands or feet, 
and thus the disabilities do not meet the standards for a 
compensable rating under new or old versions of DCs 5215 to 
5230 with regard to his hands or DCs 5270 and 5271 with 
regard to ankylosis and limitation of motion of the ankle.  
The Board therefore finds that no more than a 10 percent 
rating is warranted for the service-connected degenerative 
joint disease of the right and left hands and degenerative 
joint disease of the right and left feet, even with 
consideration of the effects of pain. 38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for his disabilities and the manifestations 
of the disabilities are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this case for extra-
schedular consideration is not in order. See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

The claims of entitlement to increased evaluations for 
degenerative joint disease of the right and left hands and 
right and left feet are denied.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


